       Case 2:20-cv-00004-TOR        ECF No. 11   filed 05/14/20   PageID.32 Page 1 of 2




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    JOHN GARRETT SMITH,
                                                     NO: 2:20-CV-0004-TOR
 8                                Plaintiff,
                                                     ORDER DISMISSING ACTION
 9           v.

10    TERRY NEALY,

11                                Defendant,

12

13          By Order filed April 22, 2020, the Court denied Plaintiff’s application to

14   proceed in forma pauperis based on the finding that Plaintiff had three or more

15   qualifying “strikes” under 28 U.S.C. § 1915(g) and he had failed to show that he was

16   under “imminent danger of serious physical injury” when he filed his complaint on

17   January 2, 2020. ECF No. 10. The Court, however, granted Plaintiff additional

18   time, until May 13, 2020, to pay the $400.00 fee ($350.00 filing fee plus $50.00

19   administration fee). Plaintiff did not pay the $400.00 fee and has filed nothing

20   further in this action.



     ORDER DISMISSING ACTION -- 1
       Case 2:20-cv-00004-TOR      ECF No. 11   filed 05/14/20   PageID.33 Page 2 of 2




 1         Accordingly, IT IS ORDERED that this action is DISMISSED without

 2   prejudice for failure to pay the filing fee as required by 28 U.S.C. § 1914.

 3         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

 4   enter judgment, forward a copy to Plaintiff and close the file. The Court certifies

 5   any appeal of this dismissal would not be taken in good faith.

 6         DATED May 14, 2020.

 7

 8                                   THOMAS O. RICE
                              Chief United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20




     ORDER DISMISSING ACTION -- 2
